By Judge J. Robert Stump
The court has considered this file, ore tenus evidence on November 5, 1993, counsel’s oral argument and written briefs, and makes the following findings of fact and conclusions of law.
Plaintiff petitioned the court to enter a temporary injunction prohibiting defendant from enforcing against her paragraphs 10 (noncompetition covenant) and 11 (antisolicitation covenant) of a Tax Return Preparer’s Employment Agreement. The restraints are unreasonable. The petition is granted.
Plaintiff was hired and worked as a tax preparer for the defendant for 35 business days and was fired for alleged incompetence.
Defendant failed to prove the covenant-restraints are unreasonable, and the contract is valid. There are not sufficient special facts to prove that the plaintiff-employee would gain an unfair advantage in future competition with the defendant-employer.
Here the plaintiff was fired, she did not voluntarily quit employment, and the employment only lasted 35 business days, or seven weeks. There is insufficient proof that the two-year restrictive covenants are necessary to protect alleged sensitive documents, confidential information, or trade secrets of H & R Block.